FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 31, 2022

                                     No. 04-22-00131-CV

                  IN THE INTEREST OF M.A.D.V. AND T.J.T., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00560
                       Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
       This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellee’s brief was originally due on May 26, 2022, and appellee filed a
motion requesting a ten-day extension of time.

       After consideration, we GRANT the motion and ORDER appellee to file its brief by
June 6, 2022. Appellee is advised that further extensions of time will be disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court